Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/25/2022, has been entered.

DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1, 3, 5-9, 11, 13 and 15-18 in the reply filed on July 25th, 2022 is acknowledged. Claims 1 and 11 have been amended. Claims 2, 4, 10, 12 and 14. Claims 19-20 have been withdrawn.  Claims 1, 3, 5-9, 11, 13 and 15-20 are pending.
Action on merits of claims 1, 3, 5-9, 11, 13 and 15-18 as follows.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (CN 109841655, hereinafter as Lee ‘655) in view of Gao (US 2020/0075696, hereinafter as Gao ‘696) and further in view of Zhang (CN CN108231840, hereinafter as Zhang ‘840).
Regarding Claim 11, Lee ‘655 teaches a display panel, comprising: 
a TFT substrate (Fig. 4, (SUB); [0055]); 
a flat layer (IN; [0057]) disposed on the TFT substrate; 
a pixel definition layer (BN; [0055]) disposed on the flat layer, wherein the pixel definition layer is provided with a plurality of first openings thereon; 
an OLED device layer comprising an anode (E1), an OLED light-emitting layer (OL), and a cathode (E2) stacked on the flat layer from bottom to top sequentially, wherein the OLED light-emitting layer is disposed in the first opening; and 
a light-shielding layer (Fig. 6, (LS); [0076]) disposed on a side of the pixel definition layer away from the TFT substrate; 
wherein a plurality of second openings spaced apart from and disposed alternately with the plurality of first openings (see Fig. 6); the light-shielding layer (LS) comprises a first light-shielding layer (the portion fitted into the hollow portion BH, see Fig. 6; [0078]) and a second light-shielding layer (the portion protruding outward from the bank BN), the first light-shielding layer covers an inner sidewall of the second opening, and the second light-shielding layer is located on a side of the first light-shielding layer away from the TFT substrate; wherein
an orthographic projection of the second light-shielding layer on the TFT substrate covers an orthographic projection of the first light-shielding layer on the TFT substrate (see Fig. 6).  
Thus, Lee ‘655 is shown to teach all the features of the claim with the exception of explicitly the features: “an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate”.
However, Gao ‘696 teaches an orthographic projection of the first light-shielding layer (the lower portion of connection electrode (21); [0043] and [0060]) on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer (the upper portion of connection electrode (21); [0043] and [0060]) on the TFT substrate (10) (see Fig. 1). Since the connection electrode made silver past material (see para. [0060]), inherently it is equal to a light-shielding layer. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 by having an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate in order to effectively eliminate the problem of IR Drop, and can improve display uniformity of the display panel (see para, [0043]) as suggested by Gao ‘696.
Thus, Lee ‘655 and Gao ‘696 are shown to teach all the features of the claim with the exception of explicitly the features: “a cross-sectional shape of the second light-shielding layer is a regular trapezoid; wherein the cathode covers the surfaces of the second light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the second light-shielding layer covers part of top surface of the pixel definition layer”.
However, Zhang ‘840 teaches a cross-sectional shape of the light-shielding layer (Fig. 1; (600); pp. 2, light shielding layer) is a regular trapezoid; wherein the cathode (800) covers the surfaces of the light-shielding layer (600), the pixel definition layer (500), and the OLED light-emitting layer (700); and wherein the light-shielding layer (600) covers part of top surface of the pixel definition layer (500).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 and Gao ‘696 by having a cross-sectional shape of the light-shielding layer is a regular trapezoid; wherein the cathode covers the surfaces of the light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the light-shielding layer covers part of top surface of the pixel definition layer for eliminating pixel light leakage in order to improve the display of the display panel (see the last paragraphs of pp.4) as suggested by Zhang ‘840).
Furthermore, it has been held to be within the general skill of a worker in the art to select a shape (e.g. a regular trapezoid shape) of the second light-shielding layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    228
    343
    media_image2.png
    Greyscale

                      Fig. 1 (Zhang ‘840)
Claims 1, 3, 5-6, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘655, Gao ‘696 and Zhang ‘840 in view of Murata (US 2008/0032039, hereinafter as Mura ‘039).
Regarding Claim 1, Lee ‘655 teaches a display panel, comprising: 
a TFT substrate (Fig. 4, (SUB); [0055]); 
a flat layer (IN; [0057]) disposed on the TFT substrate; 
a pixel definition layer (BN; [0055]) disposed on the flat layer, wherein the pixel definition layer is provided with a plurality of first openings thereon; the pixel definition layer is made of an organic material such as polyimide…etc (see para. [0060]).
an OLED device layer comprising an anode (E1), an OLED light-emitting layer (OL), and a cathode (E2) stacked on the flat layer from bottom to top sequentially, wherein the OLED light-emitting layer is disposed in the first opening; and 
a light-shielding layer (Fig. 6, (LS); [0076]) disposed on a side of the pixel definition layer away from the TFT substrate; wherein an orthographic projection of the second light-shielding layer on the TFT substrate covers an orthographic projection of the first light-shielding layer on the TFT substrate (see Fig. 6);
wherein a plurality of second openings spaced apart from and disposed alternately with the plurality of first openings (see Fig. 6); the light-shielding layer (LS) comprises a first light-shielding layer (the portion fitted into the hollow portion BH, see Fig. 6; [0078]) and a second light-shielding layer (the portion protruding outward from the bank BN), the first light-shielding layer covers an inner sidewall of the second opening, and the second light-shielding layer is located on a side of the first light-shielding layer away from the TFT substrate; wherein
an orthographic projection of the second light-shielding layer on the TFT substrate covers an orthographic projection of the first light-shielding layer on the TFT substrate (see Fig. 6).  
Thus, Lee ‘655 is shown to teach all the features of the claim with the exception of explicitly the features: “an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate”.
However, Gao ‘696 teaches an orthographic projection of the first light-shielding layer (the lower portion of connection electrode (21); [0043] and [0060]) on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer (the upper portion of connection electrode (21); [0043] and [0060]) on the TFT substrate (10) (see Fig. 1). Since the connection electrode made silver past material (see para. [0060]), inherently it is equal to a light-shielding layer. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 by having an orthographic projection of the first light-shielding layer on the TFT substrate is smaller than an orthographic projection of the second light-shielding layer on the TFT substrate in order to effectively eliminate the problem of IR Drop, and can improve display uniformity of the display panel (see para, [0043]) as suggested by Gao ‘696.
Thus, Lee ‘655 and Gao ‘696 are shown to teach all the features of the claim with the exception of explicitly the features: “a cross-sectional shape of the second light-shielding layer is a regular trapezoid; wherein the cathode covers the surfaces of the second light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the second light-shielding layer covers part of top surface of the pixel definition layer”.
However, Zhang ‘840 teaches a cross-sectional shape of the light-shielding layer (Fig. 1; (600); pp. 2, light shielding layer) is a regular trapezoid; wherein the cathode (800) covers the surfaces of the light-shielding layer (600), the pixel definition layer (500), and the OLED light-emitting layer (700); and wherein the light-shielding layer (600) covers part of top surface of the pixel definition layer (500).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655 and Gao ‘696 by having a cross-sectional shape of the light-shielding layer is a regular trapezoid; wherein the cathode covers the surfaces of the light-shielding layer, the pixel definition layer, and the OLED light-emitting layer; and wherein the light-shielding layer covers part of top surface of the pixel definition layer for eliminating pixel light leakage in order to improve the display of the display panel (see the last paragraphs of pp.4) as suggested by Zhang ‘840).
Thus, Lee ‘655, Gao ‘696 and Zhang ‘840 are shown to teach all the features of the claim with the exception of explicitly the features: “the pixel definition layer is made of a hydrophilic material”.
However, Mura ‘039 teaches the pixel definition layer is made of a hydrophilic material (see para. [0040] and [0064]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655, Gao ‘696 and Zhang ‘840 by having the pixel definition layer is made of a hydrophilic material for the purpose of improving the adhesion/uniformity of the pixel definition layer/partition wall of the light emitting diode device (see para. [0064]) as suggested by Mura ‘039.
Furthermore, it has been held to be within the general skill of a worker in the art to select a hydrophilic material for the pixel definition layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a hydrophilic material for the pixel definition layer in order to improve display quality/performance of the display device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a shape (e.g. a regular trapezoid shape) of the second light-shielding layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    764
    1029
    media_image3.png
    Greyscale

                                       Fig. 6 (Lee ‘655)


    PNG
    media_image4.png
    178
    410
    media_image4.png
    Greyscale

                                       Fig. 1 (Gao ‘696)

Regarding Claims 3 and 13, Lee ‘655, Gao ‘696, Zhang ‘840 and Mura ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a hydrophobicity of the second light-shielding layer is gradually increased in a direction from a position close to the TFT substrate toward a position away from the TFT substrate”.  
However, it has been held to be within the general skill of a worker in the art to select a hydrophobicity of the second light-shielding layer (e.g. gradually increased hydrophobicity characteristic) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a hydrophobicity of the second light-shielding layer in order to improve display quality/performance of the display device.

Regarding Claims 5 and 15, Lee ‘655 teaches a material of the light-shielding layer (LS) comprises a black resin (see para. [0079]).  

Regarding Claims 6 and 16, Lee ‘655 teaches a cover plate disposed opposite to the TFT substrate, the cover plate (CF) comprises a plurality of color resist units, each color resist unit comprises a plurality of color resist and a black matrix (BM) disposed between two adjacent color resists, and the black matrix is disposed corresponding to the second light-shielding layer (see Fig. 6; [0069]).  

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘655, Gao ‘696, Zhang ‘840 and Mura ‘039 as applied to claim 6 above, and further in view of Chae (US 2015/0370116, hereinafter as Chae ‘116). 
Regarding Claims 7 and 17, Lee ‘655 teaches a support layer (ENC) are provided on a side near the TFT substrate of the cover plate, and the support layer are in contact with the second light-shielding layer (BM).  
Thus, Lee ‘655, Gao ‘696, Zhang ‘840 and Mura ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of support pillars”.
However, Chae ‘116 teaches a plurality of support pillars (or column spacers (272/274/276); see Fig. 6, [0077] and [0084]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘655, Gao ‘696, Zhang ‘840 and Mura ‘039 by having a plurality of support pillars for the purpose of maintaining a cell gap/a distance between substrates (see para.  [0078]) of the light emitting device as suggested by Chae ‘116.

Regarding Claims 8 and 18, Lee ‘655 teaches a protective layer (or barrier layer; see Fig. 10; [0100]) and the second light-shielding layer (BM).
Chae ‘116 teaches a plurality of support pillars.
Thus, Lee ‘655, Gao ‘696, Zhang ‘840, Mura ‘039 and Chae ‘116 are shown to teach all the features of the claim with the exception of explicitly the features: “the protective layer disposed between the support pillar and the second light-shielding layer”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protective layer that can be arranged in any order, thus the protective layer disposed between the support pillar and the second light-shielding layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the protective layer disposed between the support pillar and the second light-shielding layer in order to seal/protect the display device.

Regarding Claim 9, Chae ‘116 teaches a peripheral region between the cover plate and the TFT substrate is further provided with a frame sealant (290; [0086]).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-9, 11, 13 and 15-18, filed on July 25th, 2022, have been considered but are moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2018/0130865 A1)			
Yamazaki et al. (US 2013/0009194 A1)		
Chung et al. (US 2012/0299472 A1)
Yamada et al. (US 2011/0254437 A1)
Shim et al. (US 2010/0157235 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829